DETAILED ACTION
Reasons for Allowance
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 19 recite “a processor in communication with the first magnetic sensor and the second magnetic sensor to receive the signal data therefrom and to process the signal data to compute a location of the magnetic seed, wherein processing the signal data includes accounting for an anisotropic geometry of the magnetic field generated by the magnetic seed”. This limitation, in combination with the other limitations, is not reasonably taught by the prior art. Derichs teaches a magnetic detector probe. However, the system does not account for the anisotropic geometry of the magnetic field. In Derichs, the system measures the strength of the magnetic field, and then determines the position of the target using a lookup table [0085]-[0102]. However, the anisotropic geometry of the marker is not discussed, and therefore not analyzed, when determining the position of the marker. Applicant’s arguments pertaining to the Cai reference on pages 7-8 of the Remarks filed 9/25/2021 have been fully considered, and are persuasive. 
Andrä et al. (U.S Patent 6,082,366) teaches using an anisotropic magneto-resistive sensor to detect the position of a magnetic marker (Col 3, lines 34-62). However, this is merely describing how the magnetic sensor functions (i.e. by changing the resistance of the detector based on the angle of a magnetic field seen by the detector), and there is no indication that the magnetic field generated by the marker has an anisotropic geometry. Therefore, the reference does not reasonably suggest accounting for the anisotropic geometry of the magnetic field generated by the magnetic seed. Dunbar teaches using a magnetic model of the target object to model the magnetic field, but does not suggest the magnetic field is an anisotropic magnetic field. Gornert et al. (U.S PGPub 2007/0015960 A1) teaches a system for localizing tracking bodies. The tracking bodies emit an anisotropic field [0007]. However, the system does not reasonably suggest accounting for the anisotropic geometry of the field while determining the position [0022]. While the document generically discusses the determining of position combined “with a specific influence and variation of physical/chemical properties of the tracking body” [0018], this is referring to changing the property of the tracking body, and not accounting for an anisotropic geometry of the magnetic field.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gornert et al. (U.S PGPub 2007 /0015960 A1), which teaches a way of magnetically tracking an element in the body.
Andrä et al. (U.S Patent 6,082,366), which teaches a method of localizing elements in the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793